Citation Nr: 1455228	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-45 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear.

2. Entitlement to a compensable evaluation for a perforated right eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the proceeding is of record.

The issue of entitlement to a compensable evaluation for a perforated right eardrum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's right ear hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the right ear have been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for hearing loss of the right ear, which he attributes to acoustic trauma in service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service medical records do not show any complaints, treatment, or diagnosis of hearing loss in the right ear.  At his January 1967 enlistment examination and June 1970 separation examination, clinical evaluations of the ears were normal.  The Veteran's enlistment audiometric test results also showed normal hearing.  Audiometric testing was not performed at separation.  On a January 1967 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.  The only ear condition noted in service was a perforated right eardrum.  

There is no medical evidence suggesting that right hearing loss was diagnosed within the one-year presumptive period after service.

The Veteran was afforded a VA examination in February 1971, where he complained of defective hearing in the right ear.  On examination, the examiner found no perforation, bulging or scarring.  The examiner also noted that there was no obvious hearing loss. 

The Veteran was afforded another VA examination in May 2008.  The Veteran reported decreased hearing since 1970.  Specifically, he stated that he has difficulty understanding speech when listening to the television and lectures.  The Veteran reported that he sustained a perforated eardrum in service when a tree limb entered his ear canal.  In regards to noise exposure, the Veteran stated that he served as a rifleman in the military and fired guns without ear protection.  He also stated that he was exposed to an explosion on one occasion during service.  The examiner noted that the Veteran worked in several noisy jobs after service, including working at a coat hanger factory, in construction and with pulpwood.   

After performing an evaluation, the examiner diagnosed bilateral moderate high frequency sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not likely due to his ruptured eardrum.  He reasoned that the Veteran's hearing loss appears to be noise-induced.  Furthermore, the examiner stated that the Veteran has high frequency hearing loss, and a ruptured ear drum would cause low frequency hearing loss, instead of high frequency hearing loss.  

An addendum opinion was obtained in September 2009.  After reviewing the claims file, the examiner opined that the Veteran's hearing loss appears to be noise-induced, but he could not determine if the hearing loss was present at discharge or if it occurred later in the Veteran's civilian occupation. 

After reviewing the evidence, the Board finds that service connection for right ear hearing loss is warranted.  The May 2008 VA audiological examination shows hearing loss in accordance with 38 C.F.R. §3.385.  Furthermore, the record establishes an in-service injury.  The Veteran contends that his hearing loss was caused by exposure to acoustic trauma during service.  Specifically, he claims that he was exposed to loud noises through artillery and explosions.  The Veteran's DD-214 confirms service as a rifleman.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a).  

The Board also finds that competent evidence of the record provides a link between the Veteran's right ear hearing loss and service.  At the October 2014 hearing, the Veteran stated that he has had hearing problems in his right ear since service.  He reported that he was exposed to loud noises during service and did not wear ear protection.  Furthermore, the claims file does not contain any evidence suggesting that the Veteran's hearing was not caused by service or acoustic trauma in service.  The May 2008 and September 2009 VA examiners noted that the Veteran's hearing loss was noise induced.  However, the September 2009 VA examiner could not determine whether the hearing loss was present at discharge or if it occurred later in the Veteran's civilian occupation.

Based on the foregoing, the Board finds that the evidence is at least in equipoise. The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102. Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for right ear hearing loss.  38 U.S.C.A § 5107.


ORDER

Service connection for hearing loss, right ear is granted.


REMAND

A March 2011 SSA Inquiry indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  An explanation of determination dated in August 1994 indicates disability benefits were initially granted based primarily on a heart condition.  However, the Veteran's complete SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:


1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits

2. Thereafter, readjudicate the issue on appeal. If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


